Citation Nr: 0203284	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  97-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right ear hearing loss.

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to July 
1981.

This appeal arises from a November 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Boise, Idaho.  In that decision, the RO denied the 
veteran's attempt to reopen his claims of entitlement to 
service connection for right ear hearing loss and entitlement 
to service connection for a low back disability.  The RO 
concluded that the evidence submitted by the veteran in 
reference to both of his claims was not new and material, and 
both of his claims for service connection remained denied.  A 
timely appeal was perfected with respect to each issue.

In April 1999, this case was before the Board on the issue of 
whether new and material evidence had been submitted 
sufficient to reopen both the claim of entitlement to service 
connection for right ear hearing loss and entitlement to 
service connection for a low back disability.  With respect 
to the veteran's low back appeal, the Board determined that 
the additional evidence, which was submitted by the veteran, 
was new and material.  While the claim was reopened, the 
Board subsequently denied the appeal on the basis that it was 
not well-grounded.  With respect to the veteran's right ear 
hearing loss appeal, the Board concluded that the evidence 
submitted by the veteran was not new and material, and his 
appeal for entitlement to service connection remained denied.  
The Board entered the decision in this case on April 9, 1999.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  This matter is 
currently before the Board pursuant to two separate orders of 
the Court dated on December 11, 2000, and April 10, 2001.

In the December 2000 order, the Court specifically noted that 
the Board, in its April 1999 decision, reopened the claim for 
service connection for a low back disability (based on the 
submission of new and material evidence), but denied that 
claim as not well grounded.  Moreover, the Court explained 
that because the Board denied the veteran's low back 
disability claim as not well grounded; and because the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) eliminated the well-grounded requirement, a remand was 
required to provide the Board with an opportunity to 
readjudicate the low back disability claim under the VCAA.  
For this reason, the Court vacated and remanded only that 
part of the April 1999 Board decision that denied, as not 
well grounded, the veteran's claim of service connection for 
a low back disability.

By that same December 2000 order, the Court observed that the 
Board, in its April 1999 decision, determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for right ear hearing loss.  In this 
context, the Court ordered the parties to provide 
supplemental briefings as to the VCAA and its applicability 
to the veteran's request to reopen a finally decided claim of 
service connection for right ear hearing loss.  Following the 
filing of such briefings, the Court entered an order in April 
2001, which vacated the Board's April 1999 decision as to the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for right ear 
hearing loss, and remanded the matter to the Board for 
appropriate action consistent with that Court order.

Accordingly, the Board construes the issues as listed on the 
cover page of this decision.  While the issue of whether new 
and material evidence has been submitted sufficient to reopen 
a claim of entitlement to service connection for right ear 
hearing loss is presently before the Board for appellate 
review, the Board is undertaking additional development with 
respect to the veteran's claim of entitlement to service 
connection for a low back disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  Further, having 
currently decided by way of the present Board decision that 
the veteran has in fact submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for right ear hearing loss, the Board is now 
undertaking additional development with respect to this issue 
as well.  When development is completed with respect to both 
of the aforementioned issues, the Board will then provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099,3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's and/or his representative's response, 
the Board will prepare a separate decision addressing the 
issues of entitlement to service connection for right ear 
hearing loss and a low back disability.


FINDINGS OF FACT

1.  An unappealed RO decision in January 1982, denied the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  This was a final disallowance of 
this claim.

2.  Evidence received since the January 1982 rating decision 
is so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for right ear 
hearing loss.


CONCLUSIONS OF LAW

1.  The RO's January 1982 rating decision, which denied the 
veteran entitlement to service connection for right ear 
hearing loss, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Notably, however, the regulations 
create an exception to the applicability rule with respect to 
VA assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  
In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim," for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to section 
3.156(a) would be applicable to any claim to reopen a finally 
decided claim received on or after August 29, 2001, thereby 
creating another exception to the applicability rule.  Id.  
Inasmuch as the veteran's request to reopen his claim for 
service connection for right ear hearing loss was received in 
May 1996, which is well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do not 
apply for the purpose of determining whether the veteran in 
this case has submitted new and material evidence sufficient 
to reopen his claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's May 1996 request to reopen his claim of service 
connection for right ear hearing loss.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(b)).

In this regard, the record reflects that the veteran in this 
case has received notification regarding the type of evidence 
needed to reopen his claim for service connection for right 
ear hearing loss.  The November 1996 RO rating decision, and 
the October 1997 statement of the case, which have been 
furnished during the pendency of this appeal, addressed the 
law and evidentiary shortcomings of the veteran's claim to 
reopen.  Moreover, in the Court's orders of December 2000, 
and of January and April 2001, and as argued by the veteran's 
attorney in the March 2001 "Appellant's Response to the 
Court's December 2000 Order," the veteran and his 
representative were fully apprised that new and material 
evidence was needed to reopen his claim for right ear hearing 
loss-in that, they requested and were afforded an 
opportunity to submit such additional evidence in support of 
that claim.  Further, in more recent VA correspondence dated 
in July 2001, both the appellant and his representative were 
again advised that additional argument and evidence in 
support of the veteran's appeal could be submitted.  In 
response, the veteran submitted a copy of a favorable 
February 2001 Social Security Administration (SSA) decision, 
which subsequently granted the veteran social security 
disability benefits commencing June 19, 1997.  The referenced 
SSA decision has been associated with the veteran's claims 
folder.  Absent this SSA decision, the veteran, to date, has 
not alluded to any other outstanding evidence which is 
related to his claim, and indeed, the Board is unable to 
identify any such evidence.  Thus, adjudication of this 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the issue of whether new and material evidence has 
been submitted sufficient to reopen the claim of entitlement 
to service connection for right ear hearing loss is ready for 
appellate review.

New and Material Evidence

In a January 1982 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  Because the veteran did not initiate 
a timely appeal of this adverse action, the RO's January 1982 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in January 1982.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in a current 
disability was incurred during active service, or if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001); see 
also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
(upholding the Secretary's interpretation of 38 U.S.C. § 1110 
to require a presently existing disability).

For purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds for any of the frequencies at 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds at three of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001); see also 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (explaining 
that § 3.385 prohibits a finding of a hearing loss 
"disability" where the requisite hearing status is not 
met).

In this case, the record reflects that the pertinent evidence 
on file at the time of the January 1982 rating decision 
consisted of the veteran's service medical records and a 
report of VA examination in November 1981.  None of this 
evidence revealed that the veteran suffered from a right ear 
hearing loss disability.  As a result, the RO denied the 
veteran's claim of service connection for right ear hearing 
loss.  The following month, the RO notified the veteran of 
the adverse decision and of his appellate and procedural 
rights, but he did not file an appeal.

In May 1996, the veteran sought to reopen his claim of 
entitlement to service connection for right ear hearing loss.

The evidence added to the record since the January 1982 
rating decision consisted of the following: (1) private 
treatment records dated from June 1987 to November 1994; (2) 
a VA outpatient treatment record dated in October 1997; (3) a 
report of private psychiatric evaluation dated in December 
1998; and (4) a copy of a favorable February 2001 Social 
Security Administration decision, which subsequently granted 
the veteran social security disability benefits commencing 
June 19, 1997.

Based on a close review of all of the above-referenced 
evidence, the Board finds that new and material evidence has 
been presented in the sole form of the veteran's favorable 
February 2001 SSA decision.  While the evidence contained in 
items (1), (2), (3), and (4) (in its entirety) is new, as it 
was neither previously of record nor previously considered by 
the RO in January 1982, only the February 2001 SSA decision 
is material for purposes of reopening the veteran's claim.  
Specifically, the SSA decision contains a finding that the 
veteran has medically determinable impairments to include 
bilateral hearing loss.  Because the veteran's SSA decision 
evidences the existence of right ear hearing loss, which the 
lack thereof was among the basis of the RO's denial in 
January 1982, the Board determines the veteran's SSA decision 
is sufficient to reopen his previously denied claim.  This 
evidence must be considered in light of all the evidence, 
both old and new, in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  Having determined that new and 
material evidence has been added to the record, the veteran's 
previously denied claim seeking entitlement to service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
right ear hearing loss is reopened; the appeal is granted to 
this extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


